Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed November 01, 2021. As filed, claims 1, 4-10 are pending. Claims 2, 3 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Lucas Stelling on November 19, 2021.
In the claims: 
Claim 4:  in claim 4, two instances.  DELETE: “2-fluoro-4-nitro-N1-(4-trifluoromethyl-benzyl)-1,3-phenylenediamme” and INSERT: - - 2-fluoro-4-nitro-N1-(4-trifluoromethyl-benzyl)-1,3-phenylenediamme- -.
In claim 4, two instances DELETE:  “R-substituted”  and  INSERT: - - cydopentyl- or tert-butyl-substituted- -.
Claim 6: in claim 6, after “method of” DELETE: “preparing” and INSERT: - - opening - -.
In claim 6, DELETE:  “using” and  INSERT: - - administering - -.
In claim 6, after “according to claim 1” DELETE:  “in preparing” and INSERT: - - to - -.
In claim 6, DELETE:  “opener” (two instances).
Claim 7:  in claim 7, DELETE: “ comprising the step of using the chemical compound in preparing” and INSERT: - - wherein the potassium channel is a - -.
In claim 7, DELETE:  “and” and  INSERT: - - or - -.
In claim 7, DELETE:  “opener”.

Claim 8:  in claim 8, DELETE:  “preparing an antiepileptic pharmaceutical
preparation,” and INSERT: - - treating epilepsy - -.
In claim 8, DELETE:  “using” and  INSERT: - - administering - -.
In claim 8, after “according to claim 1” INSERT: - - to a patient to be treated - -.
In claim 8, DELETE:  “in preparing the antiepileptic
pharmaceutical preparation”.

Claim 9:  in claim 9, DELETE:  “preparing an antianxiety pharmaceutical
preparation,” and INSERT: - - treating antianxiety - -.
In claim 9, DELETE:  “using” and  INSERT: - - administering - -.
In claim 9, after “according to claim 1” INSERT: - - to a patient to be treated - -.
In claim 9, DELETE:  “in preparing the antianxiety pharmaceutical preparation”. 

Claim 10:  in claim 10, DELETE:  “preparing an analgesic pharmaceutical
preparation,” and INSERT: - - treating pain - -.
In claim 10, DELETE:  “using” and  INSERT: - - administering - -.
In claim 10, after “according to claim 1” INSERT: - - to a patient to be treated - -.
In claim 10, DELETE:  “in preparing the analgesic pharmaceutical preparation”. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.

1. The 35 U.S.C. § 103 rejection of claims 1 and 5 over W02016077724 5/19/2016, by Wipf et al. and CN 101056845 A in view of Thornber, Chem. Soc. Rev.,1979 is withdrawn per claim amendments and per arguments submitted by Applicants.  Applicant's arguments that the “claimed compounds ahev distinguishing features over prior art including Wipf CN101056845 A and Thornber  … Applicant has identified a problem others have not related potassiun1 channel opening activity and specificity as well as to convulsivity and epileptic effect in the broad class of compounds and has determined that the specific chemical compound having
the claimed structure and substituents provides for improved anti-convulsive and anti-epileptic side effects and that therefore have better druggability (Remarks page 6-20); were carefully considered and were found persuasive.

2. The objection to claims have been addressed by amendment to claims to correct informalities.
Allowable Subject Matter
Claims 1 and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claim 4 directed to the  method of making the allowable product, and Groups III-VI,  claims 6-10 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-VI as set forth in the Office action mailed on 6/10/2021 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1, 4-10 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula (1) and the method of making and methods of claims 6-10 are novel and non-obvious over the prior art.
The closest prior art is of the record. For example WO2016077724 5/19/2016, by Wipf et al. which teach compound, or pharmaceutically acceptable salt thereof, having a formula I (abstract).  This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compound 1or 2. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compounds  as potassium channel modulators.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
In view of examiner amendments above, claims 1, 4-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622